PER CURIAM
In this criminal appeal, defendant seeks reversal of his conviction for three counts of first-degree sodomy, raising a number of assignments of error. We reject without written discussion all of defendant’s contentions except for his argument that the trial court erred in imposing attorney fees. With respect to that assertion, the state concedes that, “because the record contains no information that defendant could repay attorney fees, * * * the trial court erred by requiring him to pay them.” We agree and accept the state’s concession. See State v. Pendergrapht, 251 Or App 630, 284 P3d 573 (2012) (holding that it is error to impose attorney fees where the record does not support the defendant’s ability to pay those fees).
Attorney fee award reversed; otherwise affirmed.